 In the Matter of HYATT BEARINGS DIVISION, GENERAL MOTORS CORPO-RATIONandHYATT EMPLOYEES ASSOCIATION, INC.Case No. R-1336SUPPLEMENTAL DIRECTION OF ELECTIONANDORDERJan.2uary 10, 19.0On November 10, 1939, the National Labor Relations Board, hereincalled the 'Board, issued a Supplemental Decision, Second DirectionofElection and Order 1 in the above-entitled proceedings.Asamended on November 21, 1939,2 the Supplemental Decision, SecondDirection of Election and Order provided that an election by secretballot be conducted at such time as the Board should in the futuredirect, under the direction and supervision of the Regional Directorfor the Second Region (New York City). The Board is of theopinion that an election should be held at this time.On December 21, 1939, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organ-izations,filedwith the Board a petition to reopen these proceedings.In this petition, International Union, United Automobile Workers ofAmerica, which did not participate in the original election, allegedthat it had enrolled as members a substantial number of employeeswithin the appropriate unit and that a majority of the employeeswould, in' an election, designate it as their representative.Havingfully considered the petition, the Board is of the opinion that theseproceedings should not be reopened at the present time.Accordingly,the petition will be denied.IT IS HEREBY ORDERED thatthe petition of International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, to reopen these proceedings be, and thesame herebyis,denied.1 17 N. L.R. B. 466.217 N. L. R. B. 468.19 N. L. R. B., No. 31.304 HYATT BEARINGS DIVISION, GENERAL MOTORSCORPORATION 305SUPPLEMENTAL DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Hyatt Bearings Division, General Motors Corporation, Harrison,New Jersey, an election by secret ballot shall be conducted as early aspossible but not later than thirty.(30) days from the date of thisDirection under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as an agent of the Na-tional Labor Relations Board, among all hourly paid employees ofHyatt Bearings Division, General Motors Corporation, Harrison, NewJersey, including apprentices, who were eligible to vote in the electionof August 23, 1939, excluding those who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by Hyatt Employees Association, Inc., for the purposes ofcollective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Direction of Election and Order.